DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022  has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20170373303), further in view of  Chi et al. (CN  205388985, using Google Patent English translation for citations).
Regarding claim 1, Ito discloses a secondary battery 10 including an energy storage element 20 (electrode body)[0047] that comprises a positive electrode sheet and a negative electrode sheet [0050]. The energy storage element 20 is housed in a casing 30 [0050]. See figure 1 where the casing 30 is rectangular and  has an opening and contains the electrode body 20. Ito further discloses a lid plate 40 (sealing plate)  for sealing the opening of the casing 30 [0051]. The lid plate 40 includes  holes 42 and 44 (first and second terminal attachment holes)  [0051]. 
Ito further discloses the negative electrode sheet and negative electrode terminal portion are electrically connected to each other [0045], the negative electrode terminal portion 70 N  includes a shaft  portion 75 (first terminal)  that passes through  through hole 42 (first attachment hole) formed in the lid plate 40 [0057]. 
Ito further discloses the positive electrode sheet and the positive electrode terminal portion are electrically connected to each other [0045] , the positive electrode terminal portion 70P includes a rivet 150 (second terminal) [0060] that passes through through hole 44 (second attachment hole)  formed in the lid plate 40 [0071]. Ito further discloses a  negative terminal member 71 is a conductive member  connected to the first terminal 75  [0057], reading on the claimed outer conductor.  Ito further discloses a positive electrode external  terminal  170 is a conductive member connected to the second terminal  150 [0067]. See also figure 1, reading on the claimed outer conductor. See figures 1 and 3 the outer conductors 71/170 are on an outer side of the sealing plate 40. Ito further discloses an outer plate 80 made of an insulating material [0054] and an outer plate 120 made of an insulating  material [0061] reading on the claimed outer insulator disposed between the outer conductor 71/170 and the sealing plate 40 and see also figures 1 and 3.  Ito further discloses the outer plate 120 (outer conductor)  includes a cylindrical portion 131 (first fitting protrusion) which corresponds to the second through hole 45 (first fitting recess)  formed in the lid plate 40.  The cylindrical portion 131 has a circular cylindrical shape, and is made to engage with the second through hole 45 formed in the lid plate 40 by fitting engagement [0062], see also figures 3 and 6. Ito further discloses see figure 3 wherein a center of the sealing plate 40 is located between the first terminal 150 and the second terminal 75 in the longitudinal direction of the sealing plate. 

    PNG
    media_image1.png
    559
    616
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    975
    813
    media_image2.png
    Greyscale

Ito et al. figures 1 and 3
Ito further discloses, see figure 3, wherein a center of the sealing plate 40  has a first end portion and a second end portion on opposite sides in the longitudinal direction of the sealing plate 40, the first end portion closer to the first terminal attachment hole 42  than to the second terminal attachment hole 44 , and the second end portion closer to the second terminal attachment hole 44  than to the first attachment hole 42.  See also figure 3, wherein in the longitudinal direction of the sealing plate 40, the first fitting recess 45  is disposed nearer than the first terminal attachment hole 42 to the center of the sealing plate 40. See figure 3, wherein in the longitudinal direction of the sealing plate 40, the first fitting recess 45 is disposed between the center of the sealing plate 40 and the first terminal  75. Ito further discloses see figure 3, wherein in a short direction perpendicular to the longitudinal direction of the sealing plate 40, the first fitting recess 45  has an offset from the center of the sealing plate,
Ito does not disclose a second fitting recess where  the second fitting recess is disposed nearer than the first terminal attachment hole to the first end portion of the sealing plate and the outer insulator includes a second fitting protrusion disposed in the second fitting recess. Chi discloses a model cell including an insulating barrier 1 (outer insulator) and a coping plate 2 (sealing plate) [Page 4],  two pole pieces 6 (terminals) lay respectively at the two ends of coping plate 2. The pole 6 are positioned in the corresponding hole 12, and passes through hole 12 (terminal attachment hole) [Page.4].  Chi further discloses in order to strengthen the firmness between the coping plate 2 and insulating barrier 1, it is possible to fix the edge of the coping plate 2 to the insulating barrier 1. For the fixing mode  the insulating barrier 1 are provided with  positioning boss 16  (fitting protrusion) and the coping  plate 2 is  provided  with detent 17  (fitting recess) corresponding with the positioning boss.  As shown in figure 1, the insulating barrier 1 is provided with positioning  boss 16  (fitting protrusion) and accordingly the lower surface of coping plate 2 is provided with detent 17  (fitting recess) corresponding with positioning boss 16 [Page.4] .  Chi further discloses the quantity of the positioning boss 16 and detent 17 has at least a pair, but the quantity of positioning boss 16 and detent 17 can be  four pairs, accordingly  logarithm is more and the fixed effect is more firm [Page.4].  See figures 1,2 and 3, the second fitting recess 17 is disposed nearer than the first terminal attachment hole  12 to the first end portion of the sealing plate 2  and the outer insulator 1 includes  a second fitting protrusion 16  disposed in the second fitting recess 17.
It would have been obvious to one having ordinary skill in the art to add a second recess  to the  sealing plate 40 of modified  Ito, where the second fitting recess is disposed nearer than the first terminal attachment hole to the first end portion of the sealing plate and to add a  second protrusion to the outer insulator  of modified  Ito,  in order  to further strengthen the bond between the sealing plate and outer insulator  and  to also minimize the rotation of the plates against each other (anti-rotational), as taught by Chi [page.6].  (Claim 1 )

    PNG
    media_image3.png
    748
    684
    media_image3.png
    Greyscale

Chi et al. figures 1 and 2
Regarding claim 2, modified Ito discloses all of the limitations as set forth above in claim 1. Modified  Ito does not disclose wherein the sealing plate 40 has  a third fitting recess, wherein the longitudinal direction of the sealing plate , the third fitting recess  is disposed nearer than the first terminal attachment hole  to the center of the sealing plate, the third  fitting recess has an offset from the center of the sealing plate on a side where the first fitting recess is not disposed and the outer insulator includes a third fitting protrusion disposed in the third fitting recess. However, Chi further  discloses the quantity of the positioning boss 16 and detent 17 has at least a pair, but the quantity of positioning boss 16 and detent 17 can be  four pairs, accordingly  logarithm is more and the fixed effect is more firm [Page.4].  See figures 1,2 and 3, the  third fitting recess 17 is disposed nearer than the first terminal attachment hole  12 to the first end portion of the sealing plate 2.  See also the third fitting recess 17  has an offset from the center of the sealing plate on a side where the first fitting recess  17 is not disposed. 
It would have been obvious to one having ordinary skill in the art to add a third  fitting recess  to the  sealing plate 40 of modified Ito,  where the third fitting recess  is disposed nearer than the first terminal attachment hole  to the center of the sealing plate, the third  fitting recess  has an offset from the center of the sealing plate on a side where the first fitting recess is not disposed and to  add a third protrusion to the outer insulator of modified Ito, in order  to further strengthen the bond between the sealing plate and outer insulator  and  to also minimize the rotation of the plates against each other (anti-rotational), as taught by Chi [page.6].
 Modified Ito further discloses in figure  3 of Chi, in the short direction of the sealing plate a  gap is defined between the third fitting recess  and the first fitting recess.  (Claim 2)

    PNG
    media_image4.png
    621
    936
    media_image4.png
    Greyscale

Chi et al. figure 3
Regarding claims 3 and 5, modified Ito discloses all of the limitations as set forth above in claims 1 and 2. Modified Ito  does not disclose wherein a length of the first fitting recess and the third fitting recess (taught by Chi)  in the longitudinal direction of the sealing plate 40  is larger than a length of the first and third fitting recess in the short direction of the sealing plate 40.  However,  it is well within the artisan’s skill to deposit the  fitting recesses  in different shapes, sizes and positions across the sealing plate cover  in order to improve security of the fitting recess to the insulator and other battery components. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Also, the changes are obvious since such a modification would have involved a mere change  in size of the fitting recess.   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   It would have been obvious to one having ordinary skill in the art to change the size of the first and third fitting recess of modified Ito wherein  in the longitudinal direction of the sealing plate 40 is larger than a length of the first and third fitting recess in the short direction of the sealing plate 40 in order to improve security of the fitting recess to the insulator and other battery components. (Claims 3 and 5)
Regarding claim 4, modified Ito discloses all of the limitations as set forth above on claim 1. Modified Ito further discloses  (see figures 1, 2 and 3 of Chi) the second fitting recess 17 (taught by Chi) in plan view is a circular shape. (Claim 4)
Regarding claims 7 and 8, modified Ito discloses all of the limitations as set forth above in claim 1. Modified Ito further discloses, see figure 3 of Ito the offset between the first fitting recess 45 and the center of sealing plate 40 in the short direction is one tenth or more of a dimension of the sealing plate in the short direction.  Modified Ito further discloses wherein the offset between the second fitting recess 17 (taught by Chi) and the  center of sealing plate in the short direction is one tenth or more of a dimension of the sealing plate in the short direction, see figures 1, 2 and 3 of Chi. (Claims 7 and 8)
Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20170373303), further in view of  Chi et al. (CN  205388985, using Google Patent English translation for citations), as applied to claim 1 above, and further in view of Muroya et al. (US 20180175334). 
Regarding claim 6, modified Ito discloses all of the limitations as set forth above in claim 1. Modified Ito does not disclose the assembled battery comprising a plurality of secondary batteries. However, it is common in the art of an assembled battery to include  a plurality of secondary batteries as taught by Muroya . Muroya discloses a square secondary battery including an electrode body a square outer package that includes an opening and that housed the electrode body, a sealing plate that seals the opening [0009]. Muroya further discloses a battery pack is formed using a plurality of square secondary batteries [0042]. It would be obvious to one having ordinary skill in the art to include a plurality of secondary batteries to  the secondary battery of Ito in order to form a battery pack. (Claim 6)
Response to Arguments
Applicant’s arguments,  filed January 12, 2022 , have been fully considered and are persuasive.  The  35 USC 103 rejection as being unpatentable over Munenaga has been withdrawn and a new grounds of rejection is made above. 
                                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722